Citation Nr: 1528277	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-30 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1968 to July 1972. 

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for hypertension and PTSD.    

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The claim on appeal has been recharacterized to conform to Clemons.  

In May 2015, the Veteran testified at a Board videoconference hearing at the local RO in Montgomery, Alabama, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The December 2010 rating decision and November 2012 statement of the case reflect that the RO reviewed VA treatment records from the Tuscaloosa VA Medical Center (VAMC) dated from October 2009 to July 2012 and records from the Birmingham VAMC dated February to April 2011.  Review of the evidence of record reflects that these treatment records have not been associated with the claims file (either paper or electronic).  Further, at the May 2015 Board hearing, the representative indicated that the Veteran continues to receive treatment for hypertension and PTSD at the Tuscaloosa VAMC.  The AOJ should attempt to obtain any outstanding VA treatment records with respect to treatment for hypertension and an acquired psychiatric disorder, to include PTSD.

With respect to the issue of service connection for an acquired psychiatric disorder, the Veteran was provided a VA examination in November 2010 to assist in determining the nature and etiology of the claimed PTSD.  The VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD or any other acquired psychiatric disorder.  While the VA examination report indicates that the Veteran's "C-file and medical record" were reviewed, as discussed above, no VA treatment records have been associated with the claims file and it is unclear what, if any, VA or private treatment records were reviewed.  Further, at the May 2015 Board hearing, the Veteran indicated that he is continuing to receive psychiatric treatment for PTSD at the Tuscaloosa VAMC.  Based on the above, the Board finds that an additional VA examination is necessary as there remains some question as to the presence and etiology of the claimed acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).     

With respect to the issue of service connection for hypertension, the Veteran's service personnel record reflects that he served at Nakhon Phanom and Takhli Royal Thai Air Force Bases (RTAFBs) during the Vietnam Era as an Air Force security policeman.  As such, the Board finds that, resolving reasonable doubt in favor of the Veteran, he was exposed to herbicides during service.  See M21-1, Part IV, Subpart ii, Chapter C, Section 10.q.  

Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2014).  However, in its 2012 report "Veterans and Agent Orange: Update 2012" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  

Because the Agent Orange Update allows that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his in-service herbicide exposure.  McLendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to hypertension and an acquired psychiatric disorder, to include PTSD.

2.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed acquired psychiatric disorders.  The claims file should be provided to the examiner.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability:   

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity.

3.  Then, schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of the diagnosed hypertension.  The claims file should be provided to the examiner.  The examiner should offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by his exposure to herbicide agents, including Agent Orange, during active service?

The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides report "Veterans and Agent Orange: Update 2012" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure.

4.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




